Citation Nr: 1203706	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-22 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative intervertebral disc syndrome (IVDS).  

2.  Entitlement to increases in the "staged" ratings (of 10 percent prior to December 28, 2009 and 20 percent from that date) for left leg radiculopathy (as a neurological manifestation of IVDS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to October 1999 and from January 2003 to December 2003.  These matters are before the Board of Veterans' Appeals (Board), in part, on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2005 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office that granted service connection for a low back disability, rated 20 percent, effective December 22, 2003, and for left leg radiculopathy, rated 10 percent, also effective from that date.  An interim April 2010 rating decision increased the rating for the left leg radiculopathy to 20 percent, effective December 28, 2009.  In December 2009, the Veteran was afforded a hearing before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  

In a decision issued in November 2010, the Board denied the Veteran's claim seeking a rating in excess of 20 percent for his IDS disability, and remanded the matter of the ratings for his left leg radiculopathy for additional development.  The Veteran appealed the denial of a rating in excess of 20 percent for his IVDS to the Court (where he was represented by an attorney who has since withdrawn from this case).  In July 2011, the Court vacated the November 2010 Board decision (as to the claim seeking a rating in excess of 20 percent for IVDS), and remanded the matter for readjudication consistent with the instructions outlined in a July 2011 Joint Motion for Remand to the Board (Joint Motion) by the parties.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).  

Subsequent to the Board's November 2010 decision and the July 2011 Joint Motion, the Los Angeles RO forwarded to the Board a temporary folder [held at the RO] that had enclosed an updated April 2010 VA Form 9 from the Veteran requesting a Travel Board hearing regarding the matters before the Board.  Because the Board was unaware of the existence of the hearing request, it was not previously honored.  As the Veteran is entitled to a hearing before the Board in these matters, the hearing request must now be honored.  Because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

